                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         AL DAVIS JONES,
                                   7                                                        Case No. 4:18-cv-07771-KAW
                                                        Plaintiff,
                                   8                                                        ORDER TO SHOW CAUSE FOR
                                                 v.                                         FAILURE TO APPEAR AT THE CASE
                                   9                                                        MANAGEMENT CONFERENCE
                                         DAISY SINNGH, et al.,
                                  10                                                        Re: Dkt. No. 21
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 28, 2020, the Court held a case management conference, where Plaintiff Al

                                  14   Davis Jones did not appear. The Court notes that Plaintiff did not file a case management

                                  15   statement 7 days prior to the case management conference as required by the undersigned’s

                                  16   standing order. (See Judge Westmore’s Standing Order ¶ 8.)

                                  17          The Court further notes that the summonses were returned unexecuted, because the U.S.

                                  18   Marshal was unable to locate the out-of-state defendants, who are accused of defrauding Plaintiff.

                                  19   While the Court has no reason to doubt the truthfulness of Plaintiff’s allegations, procedurally, the

                                  20   case cannot go forward at this time, because Plaintiff cannot obtain a valid judgment against non-

                                  21   appearing parties who have not been served.

                                  22          Nonetheless, Plaintiff is ORDERED TO SHOW CAUSE, in writing, by no later than

                                  23   February 24, 2020, why the case should not be dismissed for failure to prosecute. Alternatively,

                                  24   Plaintiff may file a voluntary dismissal.

                                  25          Failure to timely respond to this order to show cause may result in this case being

                                  26   reassigned to a district judge with the recommendation that it be dismissed for failure to prosecute.

                                  27          In responding to this order to show cause, Plaintiff may wish to contact the Federal Pro

                                  28   Bono Project’s Help Desk for assistance—a free service for pro se litigants—by calling (415) 782-
                                   1   8982. Plaintiff may also wish to consult a manual the court has adopted to assist pro se litigants in

                                   2   presenting their case. This manual, and other free information for pro se litigants, is available

                                   3   online at: http://cand.uscourts.gov/proselitigants.

                                   4          IT IS SO ORDERED.

                                   5   Dated: February 3, 2020

                                   6                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                   7                                                    United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
